                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


DEANGELO D. LOBLEY,

             Plaintiff,

      v.                                              Case No. 18-CV-812

TOUKAO YANG,
LT. DANIEL CUSHING, and
MICHAEL COLE,

             Defendants.


                                       ORDER


      On November 8, 2019, the defendants filed a motion for partial summary

judgment on exhaustion grounds in which they argue that Lobley failed to exhaust

his administrative remedies as to his retaliation claims. (Docket #47.) Lobley filed a

response (Docket #58) and the defendants filed a reply (Docket ##59-61). In response

to the defendants’ motion, Lobley agrees that his retaliation claims against

defendants Cushing and Cole should be dismissed on exhaustion grounds. (Docket

#58 at 10-11.) Lobley contends that he did exhaust his administrative remedies as to

his retaliation claims against defendant Yang.

      The defendants’ brief in support of their summary judgment motion references

proposed findings of fact, but they did not file any proposed findings of fact along with

their summary judgment motion. This appears to have been an oversight, since the

defendants’ summary judgment brief references their proposed findings of fact.




       Case 2:18-cv-00812-PP-NJ Filed 05/18/20 Page 1 of 2 Document 62
Under the circumstances, I will direct defendants to file their proposed findings of

fact within ten days of the date of this order. Lobley will then have until July 17,

2020, to file a supplemental response to the defendants’ motion, including responses

to the defendants’ proposed findings of fact. If Lobley files a supplemental response,

defendants will have fourteen days from the date it is filed to file a supplemental

reply.

         THEREFORE, IT IS ORDERED that the defendants file their proposed

findings of fact referenced in their motion for partial summary judgment within ten

days of the date of this order.

         IT IS FURTHER ORDERED that, on or before July 17, 2020, Lobley may

file a supplemental response to the defendants’ motion for summary judgment. If

Lobley files a supplemental response, defendants will have fourteen days from the

date it is filed to file a supplemental reply.

         Dated at Milwaukee, Wisconsin, this 18th day of May, 2020.

                                                 BY THE COURT:


                                                 s/Nancy Joseph
                                                 NANCY JOSEPH
                                                 United States Magistrate Judge




                                             2



         Case 2:18-cv-00812-PP-NJ Filed 05/18/20 Page 2 of 2 Document 62
